Citation Nr: 0024136	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  99-05 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1985 to April 
1986.

In August 1987, the veteran commenced a claim alleging 
entitlement to service connection for manic depression.  In a 
January 1988 decision, the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania denied 
the veteran's claim.  Notice of the decision and information 
concerning the veteran's appellate rights were provided in a 
February 1988 letter.  After the submission of additional 
medical evidence, the RO determined in a February 1988 
decision that no change was warranted in the prior denial of 
service connection for a psychiatric condition.  Notice of 
this decision and information concerning the veteran's 
appellate rights were provided in a February 1988 letter.  
The veteran did not initiate any further appellate action.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 decision in which the RO determined that 
new and material evidence had not been submitted to warrant 
reopening the claim of service connection for a psychiatric 
condition.  A notice of disagreement was submitted in 
December 1998, and a statement of the case was issued in 
January 1999.  The veteran filed his substantive appeal in 
February 1999.  As per his request made in March 1999, the 
veteran was afforded a personal hearing.  In April 1999, the 
veteran appeared and testified before a hearing officer at 
the RO.  


FINDINGS OF FACT

1.  In January and February 1988 decisions, the RO denied the 
veteran's claim of entitlement to service connection for 
manic depressive illness on the basis that the medical 
evidence of record indicated that the veteran suffered from a 
nervous condition prior to his entry into service and that 
the condition was not aggravated by his duty. 

2.  The evidence reviewed and submitted since the RO denied 
the claim in 1988 is neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 

3.  There is competent (medical) evidence of a current 
psychiatric disorder which may date the veteran's back 
disorder to his active period of service. 


CONCLUSIONS OF LAW

1.  Evidence submitted since the RO confirmed and continued 
to deny the claim of service connection for a psychiatric 
disorder in February 1988 is new and material, and the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

2.  The claim of entitlement to service connection for a 
psychiatric disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

At the time of his entrance examination in May 1985, there 
was mention of the veteran's psychiatric history.  In a May 
1985 letter, Dr. Jesus S. Evangelista reported that the 
veteran had been under his care since October 1979, and that 
the veteran's only significant history was that of a visit in 
August 1984 when he complained of being depressed.  He had 
reported that he drank beer for two weeks and the impression 
at that time was of anxiety-situational reaction.  Dr. 
Evangelista prescribed Xanax, and there had been no 
reoccurrence.  The service medical records reflect a 
diagnosis of adjustment disorder in May 1985.  In February 
1986, the veteran was admitted for treatment after his return 
from being AWOL.  It was noted that he was being transferred 
for further evaluation of his unusual behavior with a 
presumptive diagnosis of conversion disorder.  It was noted 
that he had a history of heavy alcohol abuse and longstanding 
passive aggressive behavior.  He was diagnosed with 
conversion disorder, alcohol abuse, and passive-aggressive 
personality disorder.  The separation examination report of 
1986 reflects the diagnoses of passive aggressive personality 
disorder and episodic alcohol abuse.  

In a September 1987 letter, Dr. Michael T. Malayil reported 
that the veteran had been referred for treatment and that he 
had a history of insomnia, inappropriate laughter and 
disorganized thoughts.  It was noted that the first 
evaluation took place in December 1986, and that he was 
diagnosed with bipolar affective disorder.  In October 1987, 
the veteran was hospitalized and treated for bipolar 
affective disorders, depressed type.  On VA examination in 
November 1987, the examiner reported a diagnosis of bipolar 
affective disorder, in remission. 

In a January 1988 decision, the RO denied the veteran's claim 
of entitlement to service connection for manic depressive 
illness on the basis that the medical evidence of record 
indicated that the veteran suffered from a nervous condition 
prior to his entry into service and that the condition was 
not aggravated by his duty.  Additional records of a February 
1988 hospitalization and treatment for bipolar disorder were 
submitted.  However, the RO continued to deny the claim in 
February 1988.  Since appellate action was not initiated, the 
decision became final.  Decisions of the RO are final under 
38 U.S.C.A. § 7105 (West 1991); however, the VA must reopen 
the claim and review the former disposition of the case where 
new and material evidence is submitted with regard to that 
previously disallowed claim.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The United States Court of Appeals for Veterans Claims 
(Court) has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  If the evidence is found 
to be new and material under these guidelines, the claim is 
reopened, and then the Board must evaluate the merits of the 
veteran's claims in light of all the evidence.  

Finally, the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record subsequent 
to the RO's continued denial of the claim in February 1988.  
That evidence consists of private reports of treatment for 
the period from 1989 to 1997, and testimony from a personal 
hearing conducted in April 1999.  

The private reports reflect the diagnosis of schizoaffective 
disorder in 1989.  A psychological evaluation was completed 
in 1991, and the veteran was diagnosed with schizophrenia.  
The records also show that the veteran was diagnosed with 
major depression and schizoaffective disorder in 1997.  In 
these records, it is noted that the veteran's psychiatric 
problems dated back to 1985 and 1986. 

In April 1999, the veteran testified that he did not start 
taking medication until after his discharge from service.  
The veteran's father noted that the veteran had been refusing 
his medications while he was in service, and that was when 
the veteran was first prescribed medication.  The veteran's 
father recounted the events of the veteran's treatment and 
hospitalization while in service.  

The Board finds that this evidence is new and material.  The 
records which reflect the diagnosis and treatment of 
schizophrenia, which was not a disorder noted in the records 
when the claim was initially denied.  Also, these records 
include discussion of the veteran's psychiatric history 
dating back to service and the year of his separation from 
service.  Therefore, when viewing this evidence in connection 
with that previously assembled, it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 

As outlined above, it is the determination of the Board that 
the evidence presented by the veteran with regard to his 
claim of entitlement to service connection for a psychiatric 
disorder is new and material, thus the claim is reopened.  

A Well-Grounded Claim

The Board has determined that new and material evidence has 
been submitted to reopen the veteran's claim of entitlement 
to service connection for a psychiatric disorder.  In light 
of the Board's decision, the entire record must be reviewed 
on a de novo basis.  

The Board finds that the veteran's claim of service 
connection for a psychiatric disorder is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  That is, the claim presented 
is plausible.  Therefore, VA has a duty to assist a claimant 
in the development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999).  From a careful review of the evidence in this case, 
the Board has determined that there is additional development 
that must be completed by the RO in order to fulfill this 
statutory duty prior to appellate review of the veteran's 
claim, which will be addressed in the REMAND portion of this 
decision. 

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).   Certain chronic diseases, including psychoses, will 
be presumed to have been incurred during service, if 
manifested to a compensable degree within the year after 
service.  38 C.F.R. §§ 3.307, 3.309 (1996).

Here, there is evidence of record that shows that the veteran 
has a long history of psychiatric problems, including 
treatment prior to his entry into service, as well as ongoing 
treatment during and after service.  The evidence of record 
also reflects varied diagnoses of psychiatric disorders, the 
most recent being that of schizophrenia.  Therefore, at this 
point, the evidence is sufficient to make this claim well 
grounded. 


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is well grounded.  To this extent only, 
the appeal is granted.


REMAND

Since the Board has found this claim to be well grounded, VA 
has a duty to assist, which includes conducting a thorough 
and contemporaneous medical examination.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Also, in this case, the adequacy 
of the examination and the medical opinions offered with 
regard to this claim are essential to the final disposition 
of this claim.  The Board points out that questions involving 
the presence of disease involves diagnostic skills and is 
within the realm of medical experts.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). 

As noted above, various psychiatric disorders have been 
diagnosed prior to, during, and after the veteran's service.  
The records related to the treatment of schizophrenia reflect 
a psychiatric history dating back to the period of the 
veteran's service.  However, it appears that such history may 
have been provided by the veteran and just recorded by 
medical providers.  Thus, it is essential that a medical 
opinion be obtained to ascertain the etiology and date of 
onset of his current psychiatric disorder. 

Moreover, the Board observes that the veteran has reported 
being hospitalized for psychiatric problems at Walter Reed 
Hospital and also at Womack Hospital while in service.  The 
claims file does not contain these reports.  The Board notes 
that in May 1999, the RO requested the aforementioned 
records.  The RO was informed by the Department of the Army 
that records of Walter Reed Medical Center were retired to a 
centralized federal record storage facility.  In September 
1999, additional service medical records were submitted by 
the National Personnel Record Center (NPRC).  However, such 
records did not contain any of the requested hospitalization 
reports.  The Board finds that further attempts should be 
made to obtain these hospitalization reports, as they could 
bear substantially upon the outcome of the case.

Lastly, the Board observes that the veteran reports periods 
of psychiatric hospitalization at Washington Hospital, 
Sewickley Hospital and Maryview State Hospital between 1987 
to 1989.  The complete hospital reports from this period of 
time have not been associated with the claims file.  The 
veteran should be given an opportunity to submit these 
records.

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should arrange for an 
exhaustive search to locate and associate 
with the veteran's claims folder his 
complete psychiatric hospitalization 
medical reports from Walter Reed and 
Womack Army Hospital during his period of 
active service.  In this regard, the 
hospitals should be contacted directly 
for such records.  In addition, the RO 
should contact all service records 
depositories, including the NPRC for such 
records.  All development should be 
documented.  If the records cannot be 
located because they have been lost or 
destroyed, the RO should so certify.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for any 
psychiatric disorders since his 
separation from service.  Private medical 
records, to include records from 
Washington Hospital, Sewickley Hospital 
and Maryview State Hospital, are to be 
obtained upon securing the necessary 
authorization.  Once secured, all the 
records should be associated with the 
claims folder.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorder(s) that may be present.  All 
indicated testing should be accomplished.  
The claims folder must be made available 
to the examiner for review purposes prior 
to the examination, and the examiner 
should acknowledge such review in the 
report.  Such review must include 
evidence of pre-service psychiatric 
problems, service medical records and 
postservice medical records.  Thereafter, 
a medical opinion should be provided with 
full rational as to whether the veteran 
had a psychiatric disorder prior to 
service and if so, whether such condition 
increased in severity beyond natural 
progression on account of service.  

4.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for a 
psychiatric disorder.  If the decision 
remains adverse to the veteran, both he 
and his representative should be 
furnished a supplemental statement of 
the case which summarizes the pertinent 
evidence, all applicable law and 
regulations, including those covering 
presumptive disorders, and the reasons 
for the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals

 

